Citation Nr: 1701696	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-02 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for ventral hernia, claimed as the result of a nephrectomy performed at a VA medical facility in January 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In July 2013 and March 2016, the Board remanded this matter for further evidentiary development.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDING OF FACT

VA medical treatment of the Veteran for a nephrectomy did not involve carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment or additional disability.  A ventral hernia, infection, and pneumonia were reasonably foreseeable events.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.CA. § 1151 for additional disability claimed as the result of a nephrectomy performed at a VA medical facility in January 2009, are not met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Smith v. Gober, 14 Vet. App. 227 (2000).

VA is required to notify the claimant and his or her representative of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in February 2009.  The letter included notice as to § 1151 claims specifically.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  The evidence of record includes service treatment records, service personnel records, post-service VA and private treatment records, and statements of the Veteran.  The Veteran has identified no outstanding evidence pertaining to his disability that could be obtained to substantiate his claims, and the Board is unaware of any such evidence.

The Veteran underwent a VA general medical examination in April 2009.  A VA medical opinion was obtained in July 2009.  Supplemental VA opinions were obtained in October 2013 and March 2016.  The reports reflect that the Veteran's complete medical history and claims folder were reviewed and that his current medical condition was documented.  Rationales were provided for the medical opinions.  Taken as a whole, the VA medical reports are adequate with respect to evaluation of the Veteran's claim.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the RO substantially complied with the Board's most recent remand instructions of March 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  A VA medical opinion was obtained that met the Board's remand directive with respect to whether the Veteran had a pre-existing ventral hernia and whether any aggravation of a pre-existing hernia occurred. Thereafter the matter was readjudicated by a May 2016 supplemental statement of the case (SSOC). 

Section 1151 

Compensation may be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability were service-connected, if such additional disability (including aggravation of an existing disease or injury) was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  To determine whether a veteran has an additional disability for purposes of 38 U.S.C.A. § 1151, VA compares a veteran's condition immediately before the beginning of hospital care, medical, or surgical treatment with his or her condition after such care or treatment has stopped.  See 38 C.F.R. § 3.361(b) (2015).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, the veteran must show that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care  provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed  consent.  Consent may be express (that is, given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  See 38 C.F.R. § 3.361(d)(1)(ii) (2015).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2015).

Analysis

In February 2009, the Veteran filed a § 1151 claim relating to an "incision infection" following from kidney surgery at a VA medical facility in January 2009.  Specifically, the Veteran contends that the surgery was not performed as had been described to him, caused a pre-existing hernia to expand.  He also cites the fact that he was admitted to a private hospital for pneumonia in January 2009 following the surgery.  See Veteran's filing of May 2009.

A review of VA treatment records reflects that the Veteran was treated for a ventral hernia as early as April 2008 (although a December 2008 primary care note indicates a possible diagnosis of diastasis rectus, not ventral hernia).  The Veteran had a left renal tumor and underwent a laparoscopic radical nephrectomy at a VA medical center in January 2009.  See January 2009 record of Drs. M. L and G. H.  A 
Post-surgery outpatient notes reflect continued treatment for a ventral hernia.  These treatment notes largely refer to this disability as a post-operative complication.  For example, a VA general medical examination of April 2009 noted that the Veteran had "ventral hernia, incisional due to renal cancer surgery."  A March 2010 treatment record of Dr. H. H. diagnosed "incisional hernia status post laparoscopic nephrectomy for left kidney cancer."  The doctor wrote with respect to the Veteran's history: "[The Veteran had] recent laparoscopic nephrectomy where an incision was made in the upper midline, following that he developed hernia in the area and the patient also diastasis recti which accentuated the bulge [sic]."  A repair of the incisional hernia was performed in March 2010.  See March 2010 record of Dr. H. H.  An August 2013 treatment record of Dr. A. S. states that the Veteran "did have a midline ventral hernia after surgeries which has been repaired."

The Veteran developed a wound infection as a result of the January 2009 kidney surgery.  See February 2009 records of Dr. A. S. and Dr. T. R.  The Veteran argues that the manner in which the surgery was performed is at issue, not the occurrence of the post-surgical infection.  See June 2013 appellate brief .  He states, "The issue is not infection.  [The] issue is where the Dr. cut me.  I was told they were not cutting me in the area of my hernia.  Now I have to have more surgery because he cut me in the middle of my hernia and didn't repair it while I was already open."  See VA Form 9 of December 2009.  According to the Veteran, the incision was not made in the area discussed.  He states that the physician stated that he wanted to stay clear of the already present hernia, but made the incision through this area.  See appellate brief of September 2015.

The VA medical opinion of July 2009 noted that Veteran's January 2009 nephrectomy.  The report stated that the Veteran "had a pre-existing ventral abdominal wall hernia with [sic] caused intermittent discomfort."  It was further noted that a "post operative wound seroma or infection" was found 12 days after the operation.  The VA reviewer found two post-operative complications 1) pneumonia and 2) wound infection or serum.  In the reviewer's opinion, there was no evidence of carelessness, negligence lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care medical or surgical treatment.  The care was found to be appropriate, and both complications were found to be known risks of the type of surgery.  The VA reviewer also found no evidence in the record that the surgery or the post-operative complications have resulted in any long term effects or disabilities.

A VA addendum opinion of October 2013 found that the Veteran did not sustain any additional disability due to 2009 nephrectomy.  The Veteran's infection and incisional ventral hernia were found to be post-operative complications that are not unusual and were clearly defined in the risks of surgery provided to the Veteran and signed by the Veteran.  The reviewer further noted, "The placement of the surgical incision is appropriate to the surgical needs for exposure and the procedure."   The reviewer found no evidence of carelessness, negligence, lack of proper skills, error in judgement or fault of the VA."

A further VA addendum opinion was provided in March 2016.  Upon review of the Veteran's entire relevant medical history, the reviewer concluded that it is less likely than not that the Veteran had a pre-existing ventral hernia.  It was the VA reviewer's opinion that the Veteran had diastasis recti, and not a ventral hernia, pre-operatively. The reviewer based his opinion on 1) a May 2008 general surgery note which made an assessment, in part based on imaging results, of "no hernia. + diastasis recti"; and 2) the finding of diastasis recti, and not a ventral hernia, at the time of the operative incision.  In the reviewer's opinion, the Veteran subsequently had a painful ventral hernia which he claimed was pre-existing and worsened by the surgery, resulting in impairment of breathing.

VA treatment records reflect that operative risks were explained to the Veteran in December 2008, prior to the January 2009 surgery.  It was noted: "R/B/A discussed including but not limited to infection, pulmonary and cardiac complications or decompensation, bowel injury."  See VA treatment record of December 2008.  A copy of the signed consent form is also of record.  The form signed by the Veteran indicates that he was specifically informed that a known risk of the procedure is "incisional hernia."  See December 2008 consent form for treatment/procedure.

To the extent that the Veteran asserts that he did not provide informed consent, the Board finds his contentions are not credible in light of the evidence contained in contemporaneous treatment records indicating that the Veteran was informed of the risks involved with the surgery and chose to have the procedures.  There is no credible evidence to suggest that the treatment the Veteran received was performed without the Veteran's informed consent.

The Veteran is competent to report that he had a ventral hernia or diastasis recti and that it became worse following surgery.  Prior to hospitalization, he had conflicting diagnoses of the ventral hernia and diastasis recti.  He is competent to report that which he has been told.  In addition, he is competent to report that he noticed a post-operative bulge.  In fact a ventral hernia was clearly diagnosed post-surgery.  Also he is competent to report that every doctor whom he has seen has questioned why the VA surgeon made the incision in that location.  Again, he is competent to report that which he has been told.

However, although competent, the statements concerning his recollections of conversations are of lessened probative value.  Here, he has not submitted supporting statements (questioning the location) from the examiners.  In addition, his recollection is lacking in detailed reasoning.  Even if credible, this lay/medical evidence lacks significant probative value.  Here, his lay/medical evidence is outweighed by the actual record opinions of doctors who find the location of the incision to have been appropriate.  

In this case, although the Veteran did have the additional disability of an incisional hernia and short term infection and pneumonia following hospitalization, the preponderance of the evidence is against finding that the Veteran had disability that was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.  Nor were the claimed disabilities unforeseeable, given the Veteran's known diagnosis for which VA treatment was provided.  See 38 U.S.C.A. § 1151 (West 2014).  Rather, as noted by a professional, the complications were known risks.  In reaching this decision, we note that there was some conflict regarding the pre-surgical condition, whether there was diastasis recti or a ventral hernia.  The more probative evidence, as explained by the recent VA examiner, was that the pre-surgical status was diastasis recti.  However, whether benefits should be granted under section 1151, the result is the same.  The Veteran's assertion of an inappropiate location for the incision is entitled to little probative weight.  Rather, he sustained known foreseeable consequences of the procedure.  To the extent that there is an assertion of some failure of informed consent, such is inconsistent with the record and is not credible.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, to include aggravation of a pre-existing ventral hernia, claimed as the result of a nephrectomy performed at a VA medical facility in January 2009, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


